Citation Nr: 1645605	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  13-18 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include major depressive disorder.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Jan Dils, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from June 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran's claim for acquired psychiatric disorder, to include PTSD and major depressive disorder, was previously denied in a final July 2010 Board decision.  Since the July 2010 denial, there has been a liberalizing law creating a new evidentiary standard for which a claim of entitlement to service connection for PTSD can be substantiated under 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010).  Therefore, the portion of the Veteran's claim involving PTSD will be reviewed on a de novo basis without the need for new and material evidence.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An unappealed July 2010 Board decision denied service connection for an acquired psychiatric disorder other than PTSD on the basis that it was not related to service.

2.  Evidence received since the July 2010 Board decision does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2010 Board decision denying service connection for an acquired psychiatric disorder other than PTSD is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a prior Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The July 2010 Board decision denied service connection for major depressive disorder on the basis that this condition was not related to service.  In July 2010, the Veteran was notified of the Board's decision and provided notice of his procedural and appellate rights.  Because he did not appeal the July 2010 Board decision to the Court within 120 days of that notice, the decision became final.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.

New evidence received since the July 2010 Board decision includes VA treatment records, the Veteran's Decision Review Officer (DRO) and Board hearing testimony, October 2012 and July 2013 private medical opinions, and a May 2013 VA examination report.

The Veteran's VA records show ongoing treatment for depression.  As his current diagnosis of depression was was not in dispute at the time of the prior Board decision, these records are not material to the claim.
   
The May 2013 VA examination report provides a negative nexus opinion as to the etiology of the Veteran's depression and therefore cannot serve to reopen the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992) (evidence that is unfavorable to an appellant's case and that supports the previous denial cannot trigger a reopening of the claim).

The October 2012 private psychologist's report offers no nexus opinion as to the Veteran's depression, and therefore is not material.  The July 2013 private psychologist's report notes that it "is not clear whether his depression is service-connected."  This inconclusive statement of the examiner does not raise a reasonable possibility of substantiating the claim; therefore it is not material.
Finally, during his personal hearings the Veteran testified that his depression had post-service onset in the last 10-20 years, and he also described his current psychiatric symptomatology.  See, e.g., DRO Hearing Transcript (Tr.) at 3-4.  As neither this testimony nor other lay evidence of record indicates a relationship between the Veteran's military service and his depression, it is not material.

Accordingly, for reasons outlined above, new and material evidence has not been received to reopen the previously denied claim.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection claim for an acquired psychiatric disorder other than PTSD.


REMAND

The Veteran has submitted two private opinions relating his PTSD to unsubstantiated stressors involving dysfunction of aircraft.  Upon remand, attempts to verify these stressors should be made, and the Veteran afforded an additional opportunity to provide any further information in this regard, if necessary.  (The Board notes that although the March 2010 Joint Services Records Research Center (JSRRC) report of record notes that some of the Veteran's reported stressors are not verifiable, it is unclear to which stressors the report is referencing.)  Additionally, any outstanding VA treatment records should be secured.

Accordingly, this issue is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records.

2. Attempt to verify the Veteran's reported stressors while serving in the 55th Military Airlift Command, namely: an incident in which two tires blew out upon landing a C-130 in Bermuda sometime between February 1969 and May 1970; an incident in which the landing gear of a C-130 would not come down during a landing in Panama, requiring him to crank the gear by hand, toward the end of 1968 or the beginning of 1969; and an incident in which two engines of a C-130 failed during a flight.  See, e.g., September 2009 VA Form 21-0781; see also November 2012 DRO Hearing Tr. at 5.  As to the first incident, please note that the requirement of a 60-day window for research purposes is in violation of the duty to assist.  See Gagne v. McDonald, 27 Vet. App. 397 (2015) (VA's duty to assist is not bound by the JSRRC's 60-day limitation for stressor verification requests, and the fact that multiple records searches would burden JSRRC employees does not mean that those efforts would be "futile.").  Accordingly, any attempt to verify the alleged stressors must be completed in 60-day increments to cover the time period identified by the Veteran.  

If additional information is needed from the Veteran in relation to the incidents, please request the same.  

Please provide all findings in a detailed memorandum, to include a thorough rationale if a reported stressor is not verifiable.

3. Then, after taking any additional development deemed necessary, readjudicate the claim of entitlement to service connection for PTSD.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


